              EXHIBIT E




Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 1 of 35
                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION


JULIE WAGNER,

              Plaintiff,

        v.                                                     Civil Action No.
                                                           5:18-cv-123-KDB-DCK
TREVOR ASHLINE and
SIMPSON PERFORMANCE
PRODUCTS, INC.,

              Defendants.



                           DECLARATION OF CRAIG N. KILLEN


       I, Craig N. Killen, hereby state and declare as follows:

       1.     My name is Craig N. Killen. I am an attorney licensed in North Carolina, and am

a partner in the law firm of Nelson Mullins Riley & Scarborough L.L.P. (“Nelson Mullins”).

       2.     I served as lead counsel for the Defendants Trevor Ashline and Simpson

Performance Products, Inc. (“Simpson”) in the above-captioned litigation. Simpson has

exclusively the fees and costs billed by Nelson Mullins in this case. I make this Declaration in

support of Simpson’s Motion for Attorneys’ Fees. The statements contained herein are made of

my own personal knowledge and based on contemporaneous time records maintained by Nelson

Mullins which are itemized on the attached Schedule 1.

       3.     I graduated from the University of South Carolina School of Law in 1991 and

hold an undergraduate degree in electrical engineering. I am admitted to practice in all federal

courts in North Carolina and South Carolina, as well as the United States Courts of Appeal for



                                                1

    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 2 of 35
the Fourth and Federal Circuits. I am also registered to practice before the United States Patent &

Trademark Office.

        4.     I have represented Simpson in multiple patent cases, both in this District and in

the Southern District of California.

        5.     My billing rate for this matter was $425/hour.

        6.     Lauren Hunstad, who is an associate at Nelson Mullins, is the one other Nelson

Mullins who was primarily involved in the representation of the Defendants in this case. Ms.

Hunstad graduated from the University of North Carolina School of Law in 2017 and holds an

undergraduate degree from Wake Forest University. Ms. Hunstad’s hourly rate on this matter

was $265/hour through the end of 2019, was $315/hour in 2020, and is currently $345.00 per

hour.

        7.     Nelson Mullins attorneys Robert McWilliams (partner), Grant Gildehaus

(associate), and Jonathan Todd (associate) also had minor amounts of time in the case in relation

to specific tasks or issues. These lawyers respectively graduated from law school in 2009, 2013,

and 2018 and had billing rates of $405/hour, $330/hour, and $320/hour on this case.

        8.     Several support personnel from Nelson Mullins, namely Sean O’Toole (litigation

support) and Roberta Kullman (paralegal) were also involved in the representation of Defendants

in this matter. Mr. O’Toole’s billing rate was $135/hour and Ms. Kullman’s billing rate was

$225/hour.

        9.     I have reviewed the billing and timekeeping records related to this matter. I have

confirmed that the reasonable attorneys’ fees actually, necessarily, and reasonably incurred by

Simpson in the defense of this action, up to and including the issuance of the Order granting

Summary Judgment on February 5, 2021 is $292,340.00.



                                                2

    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 3 of 35
         10.    This amount    is consistent with patent-related    cases   of similar scope and
complexity. For example, the 2019 Report of the Economic Survey published by the American

Intellectual Property Association ("AIPLA") indicates that the mean cost of patent infringement

litigation in the "Metro Southeast" geographic location, with less than one million dollars at risk,

is $367,000 through the phase of "discovery, motions and claim construction." Page I-141. In

cases   with one to ten million dollars at risk, the mean cost rises to $690,000 through the same

phase. Pagel-142. When these cases are handled by firms having 60 or more attorneys, the mean

litigation cost is $423,000 for cases with less than one million dollars at risk Gage I-147) and

$1,329,000 for cases with one to ten million dollars at risk (page I-148), also through'odiscovery,

motions and claim construction." While patent infringement litigation and inventorship litigation

are, of course, not exactly the same, they are comparable and involve many of the same issues.

         11.    Pursuant to 28 U.S.C. S 1746,I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge.




         Dated this 19th day of Februny 2021.




                                                     Craig




                                                 3




     Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 4 of 35
  Date     Timekeeper       Rate                                   Narrative                                 Hours     Fees
 8/7/2018 Killen, Craig N   425    Review of complaint; send same to client; follow-up communications            3.5     1,487.50
                                   with client; begin analysis of claims
 8/8/2018 Killen, Craig N    425   Continue analysis of claims; conference call with client.                     2.0      850.00
8/16/2018 Gildehaus,         330   Conducted legal research regarding co-inventorship.                           1.5      495.00
          Grant A.
8/16/2018 Killen, Craig N    425   Confer with Attorney Gildehaus regarding legal research to be done.           0.5      212.50

 9/6/2018 Hunstad,           265   Evaluate the complaint and correspondence from opposing counsel;              1.9      503.50
          Lauren G.                analyze whether the lack of contact between the plaintiff and
                                   Simpson would support a motion to dismiss the unjust enrichment
                                   claim.
 9/6/2018 Killen, Craig N    425   Confer with Attorney Hunstad regarding matter.                                0.5      212.50
9/10/2018 Hunstad,           265   Evaluate whether the plaintiff's state law claims are preempted by            0.9      238.50
          Lauren G.                federal law.
9/11/2018 Hunstad,           265   Evaluate whether the plaintiff's state law claims are preempted by            7.9    2,093.50
          Lauren G.                federal law, prepare memo outlining my analysis and
                                   recommendations for how to proceed.
9/11/2018 Killen, Craig N    425   Review of memorandum summarizing legal research on preemption;                0.4      170.00
                                   communicate with Attorney Hunstad regarding same.

9/12/2018 Hunstad,           265   Draft motion to dismiss, evaluate the impact of filing a partial motion       2.3      609.50
          Lauren G.                to dismiss on the requirement to file an answer.

9/12/2018 Hunstad,           265   Office conference with Attorney Killen regarding preparing a Motion           1.0      265.00
          Lauren G.                to Dismiss.
9/12/2018 Killen, Craig N    425   Review and analysis of evidence provided by client; legal research on         6.0    2,550.00
                                   co-inventorship; prepare email to Trevor Ashline asking him
                                   additional questions.




                                                              Page 1
                                                                                        SCHEDULE 1 TO EXHIBIT E
                      Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 5 of 35
  Date     Timekeeper       Rate                                   Narrative                                Hours     Fees
9/13/2018 Hunstad,          265    Evaluate the plaintiff's unjust enrichment claim as to Simpson;              2.5      662.50
          Lauren G.                prepare arguments regarding the same for the motion to dismiss.

9/13/2018 Killen, Craig N    425   Review and consider response to questions from Trevor Ashline;               0.5      212.50
                                   prepare and send response to Mr. Ashline.
9/14/2018 Killen, Craig N    425   Continue analysis and legal research; communicate with Trevor                2.5    1,062.50
                                   Ashline regarding background and history; request information from
                                   Greg Everman; prepare and send communication to opposing
                                   counsel regarding request for call to discuss case.


9/17/2018 Hunstad,           265   Evaluate case law from cases with similar factual scenarios; continue        2.1      556.50
          Lauren G.                to evaluate how federal laws preempt the plaintiff's state law claims;
                                   prepare the brief in support of the motion to dismiss.


9/18/2018 Hunstad,           265   Continue to prepare the brief in support of the motion to dismiss;           2.0      530.00
          Lauren G.                evaluate relevant supporting case law to enhance arguments.

9/19/2018 Hunstad,           265   Continue to draft memorandum in support of the motion to dismiss;            3.5      927.50
          Lauren G.                further evaluate supportive case law.
9/19/2018 Killen, Craig N    425   Prepare for and conduct phone conference with opposing counsel;              2.0      850.00
                                   prepare and send follow-up communication to opposing counsel
                                   regarding the case; report to client.
9/20/2018 Hunstad,           265   Continue to prepare brief in support of the motion to dismiss.               6.5    1,722.50
          Lauren G.
9/21/2018 Hunstad,           265   Continue to prepare brief in support of the motion to dismiss.               3.0      795.00
          Lauren G.
9/21/2018 Killen, Craig N    425   Execute waivers of service and send same to opposing counsel.                0.3      127.50




                                                             Page 2
                                                                                        SCHEDULE 1 TO EXHIBIT E
                      Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 6 of 35
   Date     Timekeeper       Rate                                 Narrative                                      Hours     Fees
 9/24/2018 Hunstad,          265    Continue to prepare the brief in support of the motion to dismiss.               2.8      742.00
           Lauren G.
 9/26/2018 Killen, Craig N    425   Prepare for and conduct telephone conference with opposing                       1.0      425.00
                                    counsel to discuss case; follow-up communication to opposing
                                    counsel; prepare and file Notice of Appearance.


 10/4/2018 Hunstad,           265   Continue to write the brief in support of the motion to dismiss                  0.8      212.00
           Lauren G.                adding argument in support of dismissal of the plaintiff's claim to be
                                    added as a co-inventor.
 10/7/2018 Hunstad,           265   Continue to write the brief in support of our motion to dismiss; add             0.7      185.50
           Lauren G.                arguments supporting our view that the plaintiff has failed to state a
                                    claim for co-inventorship.
 10/8/2018 Hunstad,           265   Continue to write the brief in support of the motion to dismiss; add             6.8    1,802.00
           Lauren G.                analysis supporting our argument that the plaintiff has failed to state
                                    a claim for co-inventorship.
 10/9/2018 Hunstad,           265   Continue to update the brief in support of the motion to dismiss.                0.3       79.50
           Lauren G.
10/10/2018 Hunstad,           265   Continue to update the brief in support of the motion to dismiss; add            3.6      954.00
           Lauren G.                support for our argument that a successor in interest cannot be liable
                                    for unjust enrichment.
10/11/2018 Hunstad,           265   Continue to prepare the motion to dismiss.                                       3.6      954.00
           Lauren G.
10/12/2018 Hunstad,           265   Finalize the first draft of the brief in support of the motion to dismiss.       1.9      503.50
           Lauren G.
10/18/2018 Hunstad,           265   Ensure the brief in support of the motion to dismiss complies with               0.6      159.00
           Lauren G.                the local WDNC rules.
10/19/2018 Killen, Craig N    425   Work on motion to dismiss complaint.                                             5.0    2,125.00
10/22/2018 Hunstad,           265   Review the brief for final edits before filing.                                  1.6      424.00
           Lauren G.


                                                                Page 3
                                                                                         SCHEDULE 1 TO EXHIBIT E
                       Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 7 of 35
   Date     Timekeeper       Rate                                Narrative                                    Hours     Fees
10/22/2018 Killen, Craig N   425    Review and revise motion to dismiss; attend to filing same.                   7.1     3,017.50

 11/5/2018 Hunstad,           265   Evaluate and review the plaintiff's response in opposition to the             1.6      424.00
           Lauren G.                motion to dismiss that we filed.
 11/5/2018 Killen, Craig N    425   Initial review of Plaintiff's response to our motion to dismiss; confer       0.8      340.00
                                    with Attorney Hunstad regarding same.
 11/6/2018 Hunstad,           265   Draft the brief in reply to Plaintiff's response to our motion to             3.7      980.50
           Lauren G.                dismiss.
 11/7/2018 Hunstad,           265   Conference with Attorney Killen discussing the opposing counsel's             5.3    1,404.50
           Lauren G.                brief and our strategy for our reply; continue to write our brief in
                                    reply to the plaintiff's response.
 11/7/2018 Killen, Craig N    425   Conference with Attorney Hunstad to discuss strategy for response.            0.5      212.50

 11/8/2018 Hunstad,           265   Continue to write our reply brief.                                            2.9      768.50
           Lauren G.
 11/8/2018 Killen, Craig N    425   Continue review and analysis of Plaintiff's response to our motion;           2.0      850.00
                                    report same to client; follow-up communications with client
                                    regarding same.
11/12/2018 Killen, Craig N    425   Analysis of Plaintiff's response to our motion to dismiss; work on            5.1    2,167.50
                                    reply to same.
11/13/2018 Hunstad,           265   Conference with Attorney Killen; determine additional case law to             2.6      689.00
           Lauren G.                add to the reply brief; proof read final version of the brief before
                                    filing.
11/13/2018 Killen, Craig N    425   Continue working on reply to Plaintiff's response to motion to                8.8    3,740.00
                                    dismiss; review and revise same; attend to filing reply with the court.




                                                               Page 4
                                                                                         SCHEDULE 1 TO EXHIBIT E
                       Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 8 of 35
  Date     Timekeeper       Rate                                  Narrative                                Hours     Fees
 4/4/2019 Hunstad,          265    Evaluate the Plaintiff's request to amend her complaint; research the       3.3      874.50
          Lauren G.                appropriate time for amending pleadings; prepare a memo analyzing
                                   the appropriateness of this motion.


 4/4/2019 Killen, Craig N    425   Brief review of proposed amended complaint sent by the other side;          0.4      170.00
                                   communicate with Attorney Hunstad regarding same.

 4/8/2019 Hunstad,           265   Confer with Attorney Killen regarding possible strategies to respond        3.6      954.00
          Lauren G.                to the plaintiff's motion to amend; perform research on strategy for
                                   dismissing the new fraud claims; prepare a memo for Attorney Killen
                                   with possible positions for how to proceed.


 4/8/2019 Killen, Craig N    425   Further review of proposed amended complaint; communicate to                0.5      212.50
                                   opposing counsel that we will not consent to same; communicate
                                   with Attorney Hunstad regarding need to research options.


 4/9/2019 Hunstad,           265   Confer with Attorney Killen regarding strategy for responding to the        3.7      980.50
          Lauren G.                plaintiff's motion to amend its complaint; evaluate the new fraud
                                   claims in plaintiff's complaint; assess the substance of the proposed
                                   amended complaint.


 4/9/2019 Killen, Craig N    425   Confer with Attorney McWilliams regarding strategy for opposing             0.5      212.50
                                   amended complaint.
 4/9/2019 McWilliams,        405   Confer with Attorney Killen regarding strategy for response to              0.9      364.50
          Robert H.                Plaintiff's proposed amended complaint; legal research in support of
                                   same.
4/10/2019 Hunstad,           265   Phone conversation with Attorney Killen further discussing the              2.9      768.50
          Lauren G.                strategy for how to respond to the plaintiff's motion to amend;
                                   continue research.


                                                             Page 5
                                                                                        SCHEDULE 1 TO EXHIBIT E
                      Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 9 of 35
  Date     Timekeeper       Rate                                Narrative                                Hours     Fees
4/10/2019 Killen, Craig N   425    Review of proposed amended complaint and exhibits to same; confer         2.0      850.00
                                   with Attorney Hunstad regarding strategy; prepare and send
                                   communication to client regarding same.


4/11/2019 Hunstad,          265    Continue further research regarding arguments to attack the               1.9      503.50
          Lauren G.                proposed amended pleadings.
4/12/2019 Hunstad,          265    Begin response to plaintiff's motion for leave to amend.                  2.7      715.50
          Lauren G.
4/13/2019 Hunstad,          265    Continue to draft Defendants' response to Plaintiff's motion to           1.9      503.50
          Lauren G.                amend her complaint.
4/14/2019 Hunstad,          265    Continue to draft the response to Plaintiff's Motion to Amend.            0.6      159.00
          Lauren G.
4/15/2019 Hunstad,          265    Review the comments provided by Mr. Ashline; continue to prepare          5.2    1,378.00
          Lauren G.                the response to plaintiff's motion for leave to amend.

4/15/2019 Killen, Craig N   425    Telephone conference with Trevor Ashline, Greg Everman, Chuck             1.0      425.00
                                   Davies, and Attorney Hunstad to discuss case.

4/16/2019 Hunstad,          265    Continue to prepare a response to plaintiff's motion for leave to         3.6      954.00
          Lauren G.                amend.
4/17/2019 Hunstad,          265    Continue to prepare response to Plaintiff's motion.                       5.1    1,351.50
          Lauren G.
4/18/2019 Hunstad,          265    Phone conference with Attorney Killen to discuss additional               2.2      583.00
          Lauren G.                components for the response to plaintiff's request for leave to
                                   amend; incorporate those components into the brief.


4/18/2019 Killen, Craig N   425    Review and analysis of proposed amended complaint and all exhibits;       7.0    2,975.00
                                   perform legal research on relevant legal issues.




                                                             Page 6
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 10 of 35
  Date     Timekeeper       Rate                                   Narrative                                  Hours     Fees
4/22/2019 Killen, Craig N   425    Continue review and analysis of proposed amended complaint and                 7.5     3,187.50
                                   exhibits thereto; analysis of historical materials sent by Trevor
                                   Ashline; work on response to motion to amend.


4/23/2019 Hunstad,          265    Perform a final review of the brief in response to plaintiff's motion          1.1      291.50
          Lauren G.                for leave to amend; evaluate the brief as filed.

4/23/2019 Killen, Craig N   425    Continue working on response to motion to amend; review and                    8.0    3,400.00
                                   revise same; attend to filing response.
 5/7/2019 Hunstad,          265    Evaluate Plaintiff's reply in further support of her motion for leave to       0.4      106.00
          Lauren G.                file first amended complaint.
 5/7/2019 Killen, Craig N   425    Initial review of reply brief filed by the other side; report same to          0.7      297.50
                                   client.
 5/9/2019 Hunstad,          265    Review the order granting Plaintiff leave to amend; confer with                2.4      636.00
          Lauren G.                Attorney Killen regarding our strategy to oppose the Plaintiff's
                                   amended complaint; begin to prepare a motion to dismiss plaintiff's
                                   amended complaint.


5/14/2019 Hunstad,          265    Continue to write the brief in support of the motion to dismiss                1.0      265.00
          Lauren G.                Plaintiff's amended complaint.
5/15/2019 Hunstad,          265    Continue to prepare the 12(b)(6) motion and brief.                             2.5      662.50
          Lauren G.
5/16/2019 Hunstad,          265    Continue to prepare the motion to dismiss.                                     3.9    1,033.50
          Lauren G.
5/17/2019 Hunstad,          265    Prepare brief in support of the motion to dismiss plaintiff's amended          3.0      795.00
          Lauren G.                complaint.
5/22/2019 Killen, Craig N   425    Work on motion to dismiss.                                                     2.5    1,062.50
5/23/2019 Killen, Craig N   425    Work on motion to dismiss.                                                     4.1    1,742.50
5/24/2019 Killen, Craig N   425    Continue working on motion to dismiss; attend to filing same with              4.0    1,700.00
                                   the court.

                                                              Page 7
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 11 of 35
   Date     Timekeeper       Rate                                  Narrative                                   Hours     Fees
 5/28/2019 Killen, Craig N   425    Prepare and send status update to client.                                      0.4      170.00
  6/7/2019 Hunstad,          265    Evaluate the Plaintiff's response opposing Defendant's motion to               1.0      265.00
           Lauren G.                dismiss the first amended complaint.
 6/11/2019 Hunstad,          265    Continue to prepare the brief in reply to plaintiff's response to our          2.5      662.50
           Lauren G.                motion to dismiss her first amended complaint; conference with
                                    Attorney Killen concerning strategy for the reply brief.


 6/11/2019 Killen, Craig N   425    Prepare for and meet with Attorney Hunstad to discuss strategy for             1.0      425.00
                                    reply brief.
 6/12/2019 Hunstad,          265    Continue to prepare the brief in reply to plaintiff's response to              7.6    2,014.00
           Lauren G.                defendants' motion to dismiss the first amended complaint.

 6/13/2019 Killen, Craig N   425    Review and analysis of Plaintiff's response to motion to dismiss.              4.5    1,912.50

 6/14/2019 Killen, Craig N   425    Review and revise reply in response to Motion to Dismiss; attend to            5.0    2,125.00
                                    filing same; report to client.
10/18/2019 Hunstad,          265    Evaluate the proposed motion prepared by the plaintiff's counsel.              0.3       79.50
           Lauren G.
10/21/2019 Hunstad,          265    Review the motion filed by Plaintiff to initiate early discovery.              0.4      106.00
           Lauren G.
10/21/2019 Killen, Craig N   425    Review of draft motion to expedite discovery sent by opposing                  0.3      127.50
                                    counsel; respond to opposing counsel to indicate that we do not
                                    consent to the motion.
10/23/2019 Hunstad,          265    Begin preparation of response to plaintiff's motion for the initiation         0.8      212.00
           Lauren G.                of early discovery.
10/25/2019 Hunstad,          265    Review case law concerning motions for early discovery in North                1.7      450.50
           Lauren G.                Carolina; continue a response to Plaintiff's motion for early discovery.




                                                               Page 8
                                                                                       SCHEDULE 1 TO EXHIBIT E
                     Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 12 of 35
   Date     Timekeeper       Rate                                   Narrative                                   Hours     Fees
10/28/2019 Hunstad,          265    Review federal rules and local rules relating to early discovery;               2.5      662.50
           Lauren G.                further review relevant case law; phone conference with Attorney
                                    Killen regarding strategy for the response to Plaintiff's motion
                                    regarding early discovery; further prepare and edit the response to
                                    Plaintiff's motion.


 11/4/2019 Killen, Craig N   425    Review of Plaintiff's motion to begin discovery; work on response to            2.5    1,062.50
                                    same; attend to filing response to motion; report to Chuck Davies.

11/12/2019 Hunstad,          265    Review the reply brief filed by Plaintiff's counsel regarding Plaintiff's       0.2       53.00
           Lauren G.                Motion for Expedited Discovery.
 1/10/2020 Hunstad,          315    Review and analyze the order denying Defendants' Motion to                      0.5      157.50
           Lauren G.                Dismiss.
 1/11/2020 Killen, Craig N   425    Review order from the court denying our motion to dismiss; prepare              1.0      425.00
                                    and send communication to client reporting same; coordinate
                                    answer deadline with Attorney Hunstad.


 1/13/2020 Hunstad,          315    Begin Defendant Ashline's Answer in response to Plaintiff's First               2.2      693.00
           Lauren G.                Amended Complaint.
 1/17/2020 Hunstad,          315    Phone conversations with Attorney Killen regarding strategy for the             6.6    2,079.00
           Lauren G.                answer; continue to prepare answer for defendant Ashline.

 1/17/2020 Killen, Craig N   425    Confer with Attorney Hunstad regarding answer to complaint; review              1.1      467.50
                                    client communications regarding history of matter and forward
                                    pertinent emails to Attorney Hunstad.


 1/18/2020 Hunstad,          315    Continue to review and revise Ashline's answer to Plaintiff's First             2.5      787.50
           Lauren G.                Amended Complaint.



                                                                Page 9
                                                                                       SCHEDULE 1 TO EXHIBIT E
                     Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 13 of 35
  Date     Timekeeper       Rate                                Narrative                                   Hours     Fees
1/19/2020 Hunstad,          315    Further revise Ashline's Answer; begin Simpson's Answer to Plaintiff's       2.6      819.00
          Lauren G.                First Amended Complaint.
1/20/2020 Hunstad,          315    Revise Defendant Simpson's Answer to Plaintiff's First Amended               0.6      189.00
          Lauren G.                Complaint.
1/22/2020 Hunstad,          315    Confer with Attorney Killen regarding additional aspects of the              2.8      882.00
          Lauren G.                Answer; write affirmative defenses.
1/22/2020 Killen, Craig N   425    Work on answers to complaint on behalf of both defendants.                   1.0      425.00

1/23/2020 Hunstad,          315    Confer with Attorney Killen regarding the content of the Answer;             1.5      472.50
          Lauren G.                evaluate documents referenced in the Plaintiff's Complaint as
                                   needed for the Answer; phone conversation with Mr. Ashline to
                                   assist with preparation of the Answer.
1/23/2020 Killen, Craig N   425    Continue working on answers to complaint; send same to client for            8.7    3,697.50
                                   review.
1/24/2020 Hunstad,          315    Review information provided by Mr. Ashline via email; phone                  0.5      157.50
          Lauren G.                conversation with Mr. Ashline regarding the contents of the Answer;
                                   confer with Attorney Killen regarding strategy for the Answer.


1/24/2020 Killen, Craig N   425    Review and revise answers to complaint to finalize same; attend to           2.5    1,062.50
                                   filing answers with the court.
1/28/2020 Hunstad,          315    Phone conversation with Attorney Killen regarding strategy in                1.4      441.00
          Lauren G.                preparation for the Rule 26(f) conference; begin researching issues
                                   relating to bifurcation.
1/28/2020 Killen, Craig N   425    Confer with Attorney Hunstand regarding strategy for discovery.              0.3      127.50

1/29/2020 Hunstad,          315    Continue research and analysis regarding the possibility of                  0.8      252.00
          Lauren G.                bifurcation of the claims.
1/30/2020 Hunstad,          315    Continue to research the issue of bifurcation and prepare a memo             4.6    1,449.00
          Lauren G.                regarding same.


                                                            Page 10
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 14 of 35
  Date     Timekeeper       Rate                                 Narrative                                     Hours     Fees
1/31/2020 Hunstad,          315    Continue to research issues concerning bifurcation and continue a               5.7     1,795.50
          Lauren G.                memo regarding same.
 2/1/2020 Hunstad,          315    Further research issues pertaining to bifurcation; finalize memo                2.0      630.00
          Lauren G.                regarding same.
 2/4/2020 Killen, Craig N   425    Prepare for and conduct 26(f) conference with opposing counsel;                 2.0      850.00
                                   follow-up to same.
 2/6/2020 Hunstad,          315    Conference with Attorney Killen regarding strategy for a motion to              1.2      378.00
          Lauren G.                bifurcate discovery; continue research regarding same.

 2/9/2020 Hunstad,          315    Continue to research relevant case law concerning bifurcation;                  2.0      630.00
          Lauren G.                consider to evaluate strategy concerning bifurcation of the issues.

2/10/2020 Hunstad,          315    Further revise research regarding bifurcation of the issues.                    2.0      630.00
          Lauren G.
2/11/2020 Hunstad,          315    Phone conversation with opposing counsel Mr. Romagnano                          0.6      189.00
          Lauren G.                regarding the initial attorneys' conference certification; phone
                                   conversations with Attorney Killen regarding same; evaluate the
                                   court order regarding deadline to submit the initial attorneys'
                                   conference certification.
2/13/2020 Hunstad,          315    Draft defendants' initial disclosures.                                          1.2      378.00
          Lauren G.
2/14/2020 Hunstad,          315    Phone conference with Attorney Killen regarding discovery strategy              2.0      630.00
          Lauren G.                for the case; continue to prepare initial disclosures.
2/14/2020 Killen, Craig N   425    Consider scheduling and other issues, including possibility of                  2.0      850.00
                                   bifurcating discovery; review and revise certificate of Initial Attorneys
                                   Conference; send revise version of same to opposing counsel.
2/15/2020 Hunstad,          315    Continue to prepare Defendants' Rule 26(a)(1) Initial Disclosures.              2.4      756.00
          Lauren G.




                                                              Page 11
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 15 of 35
  Date     Timekeeper       Rate                                  Narrative                                 Hours     Fees
2/17/2020 Killen, Craig N   425    Review of revised Certificate of Initial Attorneys Conference sent by        0.5      212.50
                                   opposing counsel; prepare and send communication to opposing
                                   counsel regarding same.
2/18/2020 Hunstad,          315    Begin preparing Simpson and Ashline's separate requests for                  2.2      693.00
          Lauren G.                production of documents and Simpson and Ashline's separate first
                                   set of interrogatories.
2/21/2020 Hunstad,          315    Email Mr. Ashline to request a phone conference with Attorney Killen         0.2       63.00
          Lauren G.                and myself; follow up with Mr. Ashline via phone and text regarding
                                   same.
2/21/2020 Killen, Craig N   425    Confer with Attorney Hunstand regarding case strategy.                       0.3      127.50
2/24/2020 Hunstad,          315    Confer with Attorney Killen regarding allegations in the first amended       0.4      126.00
          Lauren G.                complaint.
2/24/2020 Hunstad,          315    Phone conference with Attorney Killen and Trevor Ashline regarding           0.7      220.50
          Lauren G.                the content of the Initial Disclosures; confer with Attorney Killen
                                   regarding requirements for the Initial Disclosures.
2/24/2020 Killen, Craig N   425    Review draft of Rule 26(a) initial disclosures prepared by Attorney          9.2    3,910.00
                                   Hunstad; telephone conference with Trevor Ashline and Attorney
                                   Hunstad; continue working on Rule 26(a) initial disclosures;
                                   telephone conferences with Kris Vangilder and Nicole Ashline; work
                                   on discovery requests to be served on plaintiff; prepare draft of
                                   proposed protective order.

2/25/2020 Hunstad,          315    Review the initial disclosures filed by the plaintiff.                       0.4      126.00
          Lauren G.
2/25/2020 Killen, Craig N   425    Continue working on initial disclosures for both defendants as well as       3.5    1,487.50
                                   disclosure requests; attend to serving the same on opposing counsel.

2/26/2020 Killen, Craig N   425    Prepare for meeting with witness Nicole Ashline.                             1.8      765.00
2/27/2020 Killen, Craig N   425    Meeting with witness Nicole Ashline; follow-up to same.                      2.5    1,062.50
3/18/2020 Killen, Craig N   425    Review of proposed motion for protective order; communicate with             0.3      127.50
                                   opposing counsel regarding same.


                                                              Page 12
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 16 of 35
  Date     Timekeeper       Rate                                Narrative                                     Hours     Fees
3/25/2020 Hunstad,          315    Review the responses to interrogatories and responses to request for           0.2          63.00
          Lauren G.                production served by Ms. Wagner.
3/31/2020 Hunstad,          315    Retrieve documents from Plaintiff's counsel in response to Simpson's           0.2          63.00
          Lauren G.                discovery requests.
 4/1/2020 Killen, Craig N   425    Brief review of discovery requests served by Wagner's attorneys.               0.3      127.50

4/15/2020 Killen, Craig N   425    Review communication from opposing counsel regarding need to                   0.3      127.50
                                   designate mediator; respond to same.
4/16/2020 Killen, Craig N   425    Contact proposed mediator Jim Lester and discuss case with him;                0.5      212.50
                                   inform opposing counsel that Mr. Lester is available.
4/28/2020 Killen, Craig N   425    Initial review of discovery requests served by Wagner's attorneys;             2.5    1,062.50
                                   confer with Chuck Davies regarding same; communicate with
                                   Wagner's attorneys regarding response deadline.

4/29/2020 Killen, Craig N   425    Communications with client and opposing counsel regarding                      0.5      212.50
                                   plaintiff's discovery requests; work on same.
5/18/2020 Hunstad,          315    Confer with Attorney Killen regarding the plaintiff's discovery                0.3          94.50
          Lauren G.                requests.
5/18/2020 Killen, Craig N   425    Work on objections to Plaintiff's First Set of Interrogatories and First       6.2    2,635.00
                                   Set of Document Requests (to Simpson); review and revise same;
                                   attend to serving same on opposing counsel.
5/21/2020 Killen, Craig N   425    Prepare objections to Wagner's First Set of Interrogatories and First          4.8    2,040.00
                                   Set of Document Requests to Ashline; review and revise same; attend
                                   to serving same on opposing counsel.

5/26/2020 Killen, Craig N   425    Confer with Chuck Davies regarding case; review of interrogatories to          0.4      170.00
                                   determine which ones require input from others; prepare and send
                                   communication to Trevor Ashline and Greg Everman.
5/27/2020 Killen, Craig N   425    Work on responses to Plaintiff's discovery requests.                           4.0    1,700.00
5/28/2020 Killen, Craig N   425    Work on responding to Wagner's written discovery requests.                     7.8    3,315.00

                                                              Page 13
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 17 of 35
  Date     Timekeeper       Rate                                   Narrative                                 Hours     Fees
5/29/2020 Hunstad,          315    Confer with Attorney Killen regarding new information pertaining to           2.1      661.50
          Lauren G.                the plaintiff's disclosures and responses; review plaintiff's responses
                                   to the interrogatories; review plaintiff's production for the presence
                                   of a 2010 letter.
5/29/2020 Killen, Craig N   425    Continue working on responses to Plaintiff's interrogatories; review          3.1    1,317.50
                                   and revise same; telephone conference with Chuck Davies; review of
                                   additional information sent by Greg Everman; confer with Attorney
                                   Hunstand regarding same.

 6/1/2020 Hunstad,          315    Prepare a memo regarding the impact of a letter from Plaintiff and            4.5    1,417.50
          Lauren G.                her attorney in 2010 on her state law claims for fraud and her
                                   correction of inventorship claims; research statutes of limitations and
                                   laches defenses; evaluate plaintiff's pleadings and discovery
                                   responses in light of the 2010 letter.

 6/1/2020 Killen, Craig N   425    Review and revise responses to interrogatories based on new                   5.6    2,380.00
                                   information; prepare responses to document requests; confer with
                                   Attorneys Hunstad and Todd regarding statute of limitations issues to
                                   be researched; attend to serving responses to writtendiscovery on
                                   opposing counsel.
 6/1/2020 Todd,             320    Research regulations and MPEP to show how Julie Wagner could                  2.6      832.00
          Jonathan D.              obtain access to unpublished patent application.

 6/2/2020 Hunstad,          315    Confer with Attorney Killen regarding strategy for the plaintiff's            0.6      189.00
          Lauren G.                fraud, unjust enrichment, and correction of inventorship claims in
                                   light of new information regarding plaintiff's knowledge.

 6/2/2020 Hunstad,          315    Evaluate the plaintiff's unjust enrichment claims; review case law on         5.7    1,795.50
          Lauren G.                the statute of limitations for unjust enrichment claims in North
                                   Carolina; evaluate whether the claims are time barred; prepare a
                                   memo regarding same.




                                                             Page 14
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 18 of 35
 Date     Timekeeper       Rate                                 Narrative                                Hours     Fees
6/2/2020 Todd,             320    Research on access to unpublished patent application where another         2.3      736.00
         Jonathan D.              published application claims priority; telephone conference with
                                  USPTO Help Desk; telephone conference with Office of Patent Legal
                                  Administration.
6/3/2020 Hunstad,          315    Evaluate the requirements for a motion under Rule 11; review local         1.7      535.50
         Lauren G.                rules regarding same.
6/3/2020 Hunstad,          315    Phone conference with Attorney Killen regarding plaintiff's produced       0.3       94.50
         Lauren G.                documents.
6/3/2020 Killen, Craig N   425    Confer with Attorney Hunstad regarding statute of limitations issues       1.5      637.50
                                  in light of 2010 letter; telephone conference with Chuck Davies
                                  regarding 2010 letter; prepare and send communication to opposing
                                  counsel demanding that the case be dropped; further
                                  communications with clients regarding same.
6/4/2020 Hunstad,          315    Phone conference with Attorney Killen regarding additional research.       0.1       31.50
         Lauren G.
6/5/2020 Hunstad,          315    Evaluate case law regarding situations in which courts have awarded        1.4      441.00
         Lauren G.                Rule 11 sanctions for filing claims past the statute of limitations.
6/5/2020 Killen, Craig N   425    Review and revise Ashline's interrogatory answers; telephone               3.2    1,360.00
                                  conference with Trevor Ashline regarding same; prepare responses
                                  to Wagner's document requests; review and revise responses; attend
                                  to serving same on opposing counsel.
6/7/2020 Hunstad,          315    Research case law concerning courts imposing Rule 11 sanctions or          4.0    1,260.00
         Lauren G.                granting motions for summary judgment when the claims brought by
                                  the plaintiff are time barred by the statute of limitations.

6/8/2020 Hunstad,          315    Continue to research case law concerning courts imposing Rule 11           4.3    1,354.50
         Lauren G.                sanctions or granting motions for summary judgment when the
                                  claims brought by the plaintiff are time barred by the statute of
                                  limitations.



                                                           Page 15
                                                                                     SCHEDULE 1 TO EXHIBIT E
                   Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 19 of 35
  Date     Timekeeper       Rate                                   Narrative                               Hours     Fees
 6/9/2020 Hunstad,          315    Review further case law pertaining to rule 11 sanctions and motions         5.0     1,575.00
          Lauren G.                for summary judgment when claims were time barred by the statute
                                   of limitations; further revise memo with analysis of possible rule 11
                                   motion or motion for summary judgment.
6/15/2020 Hunstad,          315    Review email from the opposing counsel regarding the 2010 letter to         0.5      157.50
          Lauren G.                Mr. Everman; confer with Attorney Killen regarding same.

6/15/2020 Killen, Craig N   425    Review of communication from opposing counsel disputing                     1.0      425.00
                                   significance of 2010 letter to Everman; confer with Attorney
                                   Hundstad; prepare and send response to same.
6/17/2020 Todd,             320    Research on 35 U.S.C. 285 to see whether attorney's fees may be             0.6      192.00
          Jonathan D.              available under that statutory section.
6/24/2020 Hunstad,          315    Evaluate email from the opposing counsel; confer with Attorney              1.0      315.00
          Lauren G.                Killen regarding the email and next steps.
6/24/2020 Killen, Craig N   425    Review of email from opposing counsel disputing the need to dismiss         1.0      425.00
                                   the case; confer with Attorney Hunstad regarding same.

6/25/2020 Killen, Craig N   425    Confer with Chuck Davies regarding case.                                    0.3      127.50
6/29/2020 Killen, Craig N   425    Prepare correspondence to opposing counsel regarding evidence that          3.1    1,317.50
                                   we have showing prior invention; review of documents produced by
                                   Plaintiff.
6/30/2020 Hunstad,          315    Confer with Attorney Killen regarding correspondence from the               1.2      378.00
          Lauren G.                opposing counsel; research the application of attorney client
                                   privilege on a potential deposition of Attorney Everman.

6/30/2020 Killen, Craig N   425    Review and analysis of documents produced by Plaintiff.                     3.0    1,275.00
 7/1/2020 Hunstad,          315    Finalize research regarding impact of a deposition of Attorney              1.2      378.00
          Lauren G.                Everman.
 7/1/2020 Killen, Craig N   425    Review and analysis of documents produced by Wagner.                        5.5    2,337.50
 7/2/2020 Hunstad,          315    Confer with Attorney Killen regarding documents produced by the             0.5      157.50
          Lauren G.                plaintiff.


                                                            Page 16
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 20 of 35
  Date     Timekeeper       Rate                               Narrative                                 Hours     Fees
 7/2/2020 Hunstad,          315    Phone conference with Attorney Killen and attorneys representing          0.4      126.00
          Lauren G.                Ms. Wagner regarding discovery and deposition schedules.
 7/2/2020 Killen, Craig N   425    Continue review and analysis of documents produced by Wagner;             6.2    2,635.00
                                   review of Wagner's discovery responses; telephone conference with
                                   opposing counsel regarding discovery; communications with Trevor
                                   Ashline regarding documents.
 7/8/2020 Killen, Craig N   425    Confer with Trevor Ashline regarding documents needed to be               0.3      127.50
                                   produced in discovery.
7/13/2020 Killen, Craig N   425    Review of documents gathered by Trevor Ashline for relevance,             7.2    3,060.00
                                   confidentiality designation, and privilege.
7/14/2020 Killen, Craig N   425    Review documents gathered by Trevor Ashline for relevance,                8.0    3,400.00
                                   privilege, and level of confidentiality.
7/15/2020 Hunstad,          315    Confer with Attorney Killen regarding the production of documents;        1.0      315.00
          Lauren G.                confer with Attorney McWilliams regarding same; phone conference
                                   with litigation support regarding same.
7/15/2020 Killen, Craig N   425    Continue to review documents to be produced for relevance, level of       4.2    1,785.00
                                   confidentiality and privilege; multiple communications with Trevor
                                   Ashline regarding documents.
7/20/2020 Hunstad,          315    Phone conferences with Attorney Killen regarding document                 0.9      283.50
          Lauren G.                production; coordination with litigation services regarding same.

7/20/2020 Hunstad,          315    Review progress of document production; confer with Attorney Killen       1.5      472.50
          Lauren G.                regarding same; confer with litigation services regarding same.
7/20/2020 Killen, Craig N   425    Review of Everman subpoena; communications with Greg Everman              0.2       85.00
                                   and opposing counsel regarding same.
7/20/2020 O'Toole, Sean     135    Create bates labels for documents, and bates label proposed               1.4      189.00
          B.                       production documents, at the direction of attorney Hunstad.
7/21/2020 Hunstad,          315    Evaluate email and subpoena from the opposing counsel served on           0.5      157.50
          Lauren G.                Mr. Everman.

                                                            Page 17
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 21 of 35
  Date     Timekeeper       Rate                                Narrative                                 Hours     Fees
7/21/2020 Killen, Craig N   425    Work on issues related to production of documents to opposing              0.4      170.00
                                   counsel.
7/21/2020 O'Toole, Sean     135    Analyze and organize proposed production documents, and bates              1.9      256.50
          B.                       label documents, at the direction of attorney Hunstad.
7/22/2020 Killen, Craig N   425    Work on production of defendants' documents; multiple                      1.5      637.50
                                   communications with opposing counsel regarding same.
7/23/2020 Hunstad,          315    Prepare an index of the defendants' discovery responses; begin             4.4    1,386.00
          Lauren G.                upload of defendants' first document production.
7/23/2020 Killen, Craig N   425    Work on issues related to production of documents; multiple                0.5      212.50
                                   communications with opposing counsel regarding same.
7/24/2020 Hunstad,          315    Confer with Attorney Killen regarding document production; further         1.2      378.00
          Lauren G.                review the production for discrepancies.
7/24/2020 Killen, Craig N   425    Work on discovery issues.                                                  0.3      127.50
7/24/2020 O'Toole, Sean     135    Research issue with container files not extracting entire documents,       0.4       54.00
          B.                       at the direction of attorney Hunstad.
7/27/2020 Hunstad,          315    Confer with opposing counsel regarding the status of Defendants'           0.2       63.00
          Lauren G.                First Set of Production.
7/28/2020 Killen, Craig N   425    Work on deposition scheduling and case strategy matters.                   1.0      425.00
7/29/2020 Hunstad,          315    Further coordinate the production of documents with the opposing           1.6      504.00
          Lauren G.                counsel; evaluate a recent Federal Circuit decision with a similar
                                   factual pattern; confer with Attorney Killen regarding same.
7/29/2020 Killen, Craig N   425    Communications with client and opposing counsel regarding                  1.3      552.50
                                   deposition scheduling; review new relevant case issued by the Court
                                   of Appeals and discuss same with Attorney Hunstad; work on
                                   discovery issues; prepare communication to opposing counsel again
                                   demanding dismissal of the case.
7/30/2020 Hunstad,          315    Further coordinate the upload of Defendants' First Production to the       0.2       63.00
          Lauren G.                Plaintiff's secure drive.


                                                            Page 18
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 22 of 35
  Date     Timekeeper       Rate                                   Narrative                               Hours     Fees
7/31/2020 Hunstad,          315    Evaluate email from the opposing counsel in response to Defendants'         0.1          31.50
          Lauren G.                request for the Plaintiff to dismiss her case based on the holding of
                                   James v. J2 Cloud Services.
 8/3/2020 Killen, Craig N   425    Prepare objections to Everman subpoena; send to Mr. Everman to              1.0      425.00
                                   serve.
 8/4/2020 Hunstad,          315    Evaluate correspondence regarding the upcoming deposition of Mr.            0.2          63.00
          Lauren G.                Everman.
8/10/2020 Killen, Craig N   425    Call with Greg Everman to discuss document production issues.               0.5      212.50
8/11/2020 Hunstad,          315    Confer with Attorney Killen regarding steps necessary to locate and         0.5      157.50
          Lauren G.                serve a subpoena on Mr. Arthur Cooksey; consider options to
                                   effectuate service.
8/11/2020 Killen, Craig N   425    Work on deposition scheduling; work on Cooksey subpoena; confer             1.5      637.50
                                   with Attorney Hunstand regarding the foregoing.

8/13/2020 Hunstad,          315    Begin preparing a subpoena for Mr. Arthur Cooksey.                          0.6      189.00
          Lauren G.
8/13/2020 Killen, Craig N   425    Work on discovery matters, including subpoena to Art Cooksey;               0.5      212.50
                                   communicate with Attorney Hunstad regarding same.

8/14/2020 Hunstad,          315    Evaluate letter received from the opposing counsel in response to           2.1      661.50
          Lauren G.                Mr. Everman's objections; confer with Attorney Killen regarding
                                   same; perform case law research to be included in a reply to the
                                   opposing counsel regarding privileged topics and documents.
8/14/2020 Killen, Craig N   425    Brief review of letter to Greg Everman from opposing counsel;               0.3      127.50
                                   communicate with Mr. Everman regarding same.
8/16/2020 Hunstad,          315    Further research attorney client privilege protections for documents        1.2      378.00
          Lauren G.                pertaining to correspondence with patent prosecution counsel.




                                                            Page 19
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 23 of 35
  Date     Timekeeper       Rate                                 Narrative                               Hours     Fees
8/17/2020 Hunstad,          315    Conduct further research regarding case law concerning attorney           4.4     1,386.00
          Lauren G.                client privilege for communications between a client and patent
                                   prosecution counsel; research case law supporting argument that Mr.
                                   Everman should be compensated for his time gathering requested
                                   documents; confer with Attorney Killen regarding strategy for the
                                   upcoming depositions.

8/17/2020 Killen, Craig N   425    Review and analysis of opposing counsel's letter to Greg Everman          3.5    1,487.50
                                   regarding his objections to the subpoena; confer with Attorney
                                   Hunstad regarding privilege matters as it pertains to patent
                                   prosecution; prepare responsive letter to opposing counsel for Mr.
                                   Everman to send; review and revise same; send letter to Mr.
                                   Everman; communications with opposing counsel regarding
                                   deposition scheduling and other matters.

8/17/2020 Kullman,          225    Evaluate matter to ascertain all information required for preparing       1.0      225.00
          Roberta A.               third-party subpoena for testimony for Arthur Cooksey, revise and
                                   supplement notice of deposition, revise and supplement subpoena,
                                   multiple correspondences with process server, and formulate written
                                   correspondence serving the same.

8/17/2020 Kullman,          225    Multiple email correspondences with process server regarding              0.2       45.00
          Roberta A.               service on Arthur Cooksey.
8/17/2020 Kullman,          225    Receipt and evaluate completed Proof of Service from process server       0.1       22.50
          Roberta A.               regarding service on Arthur Cooksey and confirm compliance of the
                                   same.
8/24/2020 Hunstad,          315    Conference with Attorney Killen regarding allegations in the first        0.7      220.50
          Lauren G.                amended complaint as it pertains to upcoming deposition
                                   preparations; assist with preparing for upcoming meetings with Mr.
                                   Everman and Mr. Ashline.




                                                            Page 20
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 24 of 35
  Date     Timekeeper       Rate                               Narrative                                  Hours     Fees
8/24/2020 Killen, Craig N   425    Work on preparation for upcoming depositions; multiple calls with          7.0     2,975.00
                                   Greg Everman to discuss document collection and other matters;
                                   communications with Trevor Ashline regarding his deposition.
8/25/2020 Killen, Craig N   425    Continue preparing for depositions; multiple communications with           6.6    2,805.00
                                   opposing counsel regarding discovery issues.
8/26/2020 Hunstad,          315    Begin preparing a Joint Consent Motion to Amend Pretrial Order and         1.6      504.00
          Lauren G.                Case Management Plan; begin preparing and a Proposed Amended
                                   Pretrial Order and Case Management Plan.

8/26/2020 Killen, Craig N   425    Prepare for and conduct extended telephone conference with Trevor          3.2    1,360.00
                                   Ashline to prep him for his deposition; review of additional opinion
                                   information sent by Greg Everman.
8/27/2020 Hunstad,          315    Review the plaintiff’s second production of documents.                     1.3      409.50
          Lauren G.
8/27/2020 Killen, Craig N   425    Continue to prepare for depositions; deposition prep meeting with          6.2    2,635.00
                                   Trevor Ashline; prepare additional documents for production;
                                   prepare privilege log; serve additional documents and privilege log
                                   on opposing counsel.

8/28/2020 Killen, Craig N   425    Attend and defend deposition of Trevor Ashline.                            7.5    3,187.50
8/31/2020 Hunstad,          315    Confer with Attorney Killen regarding exhibits from the deposition;        0.6      189.00
          Lauren G.                confirm a video from Mr. Ashline was given a bates number and
                                   produced.
 9/3/2020 Hunstad,          315    Phone conference with Attorney Killen regarding the motion to              0.2       63.00
          Lauren G.                amend the scheduling order to extend discovery and mediation
                                   deadlines.
 9/3/2020 Killen, Craig N   425    Communications with opposing counsel regarding discovery issues.           0.5      212.50
 9/3/2020 Kullman,          225    Finalize notice of deposition to plaintiff, prepare and produce to         0.3       67.50
          Roberta A.               court report and receipt of confirmation of the same to ensure
                                   compliance.


                                                             Page 21
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 25 of 35
  Date     Timekeeper       Rate                                 Narrative                                Hours     Fees
 9/8/2020 Hunstad,          315    Search the produced documents for reference to Arthur Cooksey in           0.4      126.00
          Lauren G.                preparation for his deposition.
 9/9/2020 Hunstad,          315    Review documents provided by Mr. Ashline pertaining to Mr.                 0.4      126.00
          Lauren G.                Cooksey in advance of his deposition.
 9/9/2020 Hunstad,          315    Revise the draft Motion to Amend Pretrial Order and Case                   0.5      157.50
          Lauren G.                Management Plan and the Proposed Amended Pretrial Order and
                                   Case Management Plan.
 9/9/2020 Killen, Craig N   425    Work on discovery issues.                                                  0.5      212.50
9/10/2020 Killen, Craig N   425    Work on preparation for upcoming depositions.                              1.4      595.00
9/11/2020 Hunstad,          315    Confer with Attorney Killen regarding strategy for the upcoming            2.0      630.00
          Lauren G.                deposition of Julie Wagner; assist with compiling documents as
                                   deposition exhibits; email the court reporter service regarding the
                                   Wagner deposition; email Mr. Ashline to provide the deposition
                                   transcript for his review; prepare an amended Notice of Deposition
                                   for Ms. Wagner.

9/11/2020 Killen, Craig N   425    Review of documents in preparation for upcoming depositions;               5.2    2,210.00
                                   coordinate printing and copying of some exhibits; work on motion to
                                   extend mediation and related deadlines; work on various discovery
                                   matters; prepare and send communications to opposing counsel
                                   regarding same.

9/14/2020 Hunstad,          315    Further revise the Joint Consent Motion to Amend Pretrial Order and        0.5      157.50
          Lauren G.                Case Management Plan pursuant to comments made by the
                                   opposing counsel; confer with Attorney Killen regarding documents
                                   produced by the plaintiff and strategy for her deposition.

9/14/2020 Killen, Craig N   425    Work on preparing for depositions.                                         6.5    2,762.50
9/15/2020 Hunstad,          315    Confer with Attorney Killen regarding preparation for the deposition       0.4      126.00
          Lauren G.                of Julie Wagner.
9/15/2020 Killen, Craig N   425    Continue preparing for deposition of Julie Wagner.                         9.5    4,037.50
9/16/2020 Hunstad,          315    Attend deposition of Ms. Julie Wagner.                                     6.5    2,047.50

                                                            Page 22
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 26 of 35
   Date     Timekeeper       Rate                                  Narrative                                  Hours     Fees
           Lauren G.
 9/16/2020 Killen, Craig N   425    Continue preparing for deposition of Julie Wagner; conduct                    9.3    3,952.50
                                    deposition.
 9/17/2020 Killen, Craig N   425    Prepare for and conduct deposition of Art Cooksey.                            5.5    2,337.50
 9/18/2020 Hunstad,          315    Review and study the transcript of Ms. Wagner's deposition; analyze           5.0    1,575.00
           Lauren G.                possible questions to ask Mr. Tuccillo and analyze whether his
                                    deposition is necessary in light of testimony provided by Ms. Wagner;
                                    review notes taken during the Cooksey deposition; prepare a
                                    summary of the deposition of Julie Wagner and Art Cooksey; review
                                    pleadings in the litigation.
 9/21/2020 Killen, Craig N   425    Review consent motion regarding scheduling order; send same to                0.3      127.50
                                    opposing counsel.
 9/23/2020 Killen, Craig N   425    Review and revise deposition summaries; send same to client.                  0.2          85.00

 10/2/2020 Killen, Craig N   425    Review and analysis of deposition transcripts.                                5.5    2,337.50
 10/5/2020 Killen, Craig N   425    Review and analysis of deposition transcripts.                                4.0    1,700.00
10/19/2020 Hunstad,          315    Begin preparing a draft Motion for Summary Judgment and                       3.3    1,039.50
           Lauren G.                Memorandum in Support of Summary Judgment; phone conference
                                    with Attorney Killen regarding settlement negotiations; begin
                                    preparing a Motion to Bifurcate.
10/19/2020 Killen, Craig N   425    Confer with Attorney Hunstad regarding discovery matters, summary             0.3      127.50
                                    judgment, and work to be done leading up to mediation.
10/20/2020 Hunstad,          315    Further revise the Motion to Bifurcate Discovery.                             0.7      220.50
           Lauren G.
10/21/2020 Hunstad,          315    Confer with Attorney Killen regarding the issue of Simpson's liability;       2.5      787.50
           Lauren G.                conduct research regarding same and prepare a memo addressing
                                    this issue.
10/21/2020 Hunstad,          315    Review pleadings and continue drafting the memo in support of the             1.5      472.50
           Lauren G.                Defendants' Motion for Summary Judgment.


                                                              Page 23
                                                                                       SCHEDULE 1 TO EXHIBIT E
                     Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 27 of 35
   Date     Timekeeper       Rate                                   Narrative                              Hours     Fees
10/22/2020 Hunstad,          315    Further consider the agency relationship between Ashline and               1.9      598.50
           Lauren G.                Simpson; confer with Attorney Killen regarding the motion for
                                    bifurcation; further revise the motion for bifurcation and prepare a
                                    draft order for the court.

10/22/2020 Killen, Craig N   425    Confer with Chuck Davies regarding case and sales of Hybrid; revise        1.4      595.00
                                    sales summary; review and revise draft of motion to bifurcate;
                                    prepare and send communication to opposing counsel regarding
                                    same.
10/23/2020 Hunstad,          315    Evaluate email from opposing counsel and proposed draft order.             0.3       94.50
           Lauren G.
10/26/2020 Hunstad,          315    Further prepare the brief in support of the Motion for Summary             1.4      441.00
           Lauren G.                Judgment.
10/26/2020 Killen, Craig N   425    Work on motion to bifurcate; send same to opposing counsel.                0.6      255.00

10/28/2020 Killen, Craig N   425    Finalize and file motion to bifurcate.                                     0.4      170.00
10/29/2020 Hunstad,          315    Continue working on the motion for summary judgment.                       1.6      504.00
           Lauren G.
10/31/2020 Hunstad,          315    Review the deposition transcript from Mr. Ashline's deposition;            3.5    1,102.50
           Lauren G.                continue to revise the summary judgment outline; add references to
                                    the transcript to the motion for summary judgment outline.
 11/2/2020 Killen, Craig N   425    Multiple communications with opposing counsel regarding mediation          0.4      170.00
                                    and discovery issues.
 11/3/2020 Killen, Craig N   425    Confer with opposing counsel regarding mediation scheduling and            0.4      170.00
                                    discovery issues; follow-up communications regarding same.

 11/4/2020 Killen, Craig N   425    Work on mediation scheduling and other matters.                            0.4      170.00
 11/5/2020 Killen, Craig N   425    Work on mediation scheduling and other matters; work on summary            2.5    1,062.50
                                    judgment motion.




                                                              Page 24
                                                                                       SCHEDULE 1 TO EXHIBIT E
                     Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 28 of 35
   Date     Timekeeper         Rate                                  Narrative                                Hours     Fees
 11/9/2020 Hunstad,            315    Further research the issue of agency law as it pertains to the motion       3.6     1,134.00
           Lauren G.                  for summary judgment; further research and prepare the outline and
                                      draft of the motion for summary judgment.

 11/9/2020 Killen, Craig N     425    Prepare mediation statements; review and revise same; send to               4.5    1,912.50
                                      mediator.
11/10/2020 Hunstad,            315    Confer with Attorney Killen regarding the motion for summary                0.3       94.50
           Lauren G.                  judgment.
11/11/2020 Killen, Craig N     425    Prepare for and participate in mediation; follow-up to same.                2.0      850.00
11/11/2020   Killen, Craig N   425    Work on summary judgment motion.                                            2.0      850.00
11/12/2020   Killen, Craig N   425    Continue working on summary judgment motion.                                8.0    3,400.00
11/15/2020   Killen, Craig N   425    Work on summary judgment motion.                                            5.0    2,125.00
11/16/2020   Hunstad,          315    Confer with Attorney Killen regarding facts pertaining to the case;         3.5    1,102.50
             Lauren G.                revise the outline of the summary judgment brief regarding statute
                                      of limitations arguments for the unjust enrichment and constructive
                                      trust claims.
11/16/2020 Killen, Craig N     425    Work on summary judgment motion.                                            6.5    2,762.50
11/17/2020 Hunstad,            315    Review the Judge's Case Management Order, Standing Order, and               0.5      157.50
           Lauren G.                  the WDNC Local Rules as they pertain to the motion for summary
                                      judgment.
11/17/2020 Killen, Craig N     425    Work on motion for summary judgment.                                        8.0    3,400.00
11/18/2020 Hunstad,            315    Edit, review, and cite check the defendants' brief in support of its        2.8      882.00
           Lauren G.                  motion for summary judgment.
11/18/2020 Killen, Craig N     425    Continue working on summary judgment motion; review and revise              6.8    2,890.00
                                      same.
11/19/2020 Hunstad,            315    Perform further review and edit of the motion for summary                   2.5      787.50
           Lauren G.                  judgment and brief; confer with Attorney Killen regarding same.




                                                                Page 25
                                                                                         SCHEDULE 1 TO EXHIBIT E
                       Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 29 of 35
   Date     Timekeeper       Rate                               Narrative                                    Hours     Fees
11/19/2020 Killen, Craig N   425    Review and revise summary judgment motion; prepare motion and                6.3     2,677.50
                                    accompanying documents for filing; attend to filing summary
                                    judgment motion.
11/20/2020 Hunstad,          315    Evaluate proposal from opposing counsel regarding possible                   0.5      157.50
           Lauren G.                extensions of time to respond and reply to the motion for summary
                                    judgment.
 12/2/2020 Killen, Craig N   425    Confer with Chuck Davies regarding case; prepare and send                    1.0      425.00
                                    communications to Mr. Davies and Trevor Ashline regarding
                                    depositions and other matters; work on case strategy.

 12/4/2020 Hunstad,          315    Assist with defendant Simpson's second production of documents.              0.2       63.00
           Lauren G.
 12/4/2020 Killen, Craig N   425    Confer with Chuck Davies regarding case and scheduling issues;               1.0      425.00
                                    review spreadsheet of sales; coordinate preparation of spreadsheet
                                    for producing same; attend to producing spreadsheet.

 12/7/2020 Killen, Craig N   425    Work on deposition scheduling including communications with                  0.3      127.50
                                    opposing counsel regarding same.
 12/8/2020 Hunstad,          315    Confer with Attorney Killen regarding the deposition of the plaintiff;       0.9      283.50
           Lauren G.                research the number of days required to give reasonable notice for a
                                    deposition.
 12/8/2020 Hunstad,          315    Prepare a notice of deposition for the plaintiff to be deposed               0.4      126.00
           Lauren G.                regarding damages.
 12/8/2020 Killen, Craig N   425    Confer with Attorney Hunstad regarding discovery matters.                    0.3      127.50

 12/9/2020 Killen, Craig N   425    Finalize Notice of Deposition for Julie Wagner; serve same on                0.3      127.50
                                    opposing counsel.
12/11/2020 Hunstad,          315    Review Plaintiff's Response to Defendants' Motion to Dismiss and             1.7      535.50
           Lauren G.                Exhibits.
12/11/2020 Killen, Craig N   425    Initial review of Wagner's response to our motion for summary                1.5      637.50
                                    judgment.

                                                              Page 26
                                                                                       SCHEDULE 1 TO EXHIBIT E
                     Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 30 of 35
   Date     Timekeeper       Rate                                Narrative                                 Hours     Fees
12/13/2020 Killen, Craig N   425    Continue review and analysis of Plaintiff's response to motion to          1.0      425.00
                                    summary judgment.
12/14/2020 Killen, Craig N   425    Communications with clients regarding deposition scheduling and            0.4      170.00
                                    other matters; call with opposing counsel regarding scheduling.
12/15/2020 Hunstad,          315    Confer with Attorney Killen regarding the pre-trial requirements;          1.0      315.00
           Lauren G.                review the case management order regarding same.

12/15/2020 Hunstad,          315    Evaluate correspondence from Mr. Everman regarding the facts of            1.5      472.50
           Lauren G.                this case; prepare a declaration for Mr. Everman outlining same;
                                    forward the declaration to Mr. Everman for execution.
12/15/2020 Hunstad,          315    Further review and evaluate the plaintiff's response brief.                1.6      504.00
           Lauren G.
12/15/2020 Killen, Craig N   425    Work on deposition scheduling; confirm pretrial schedule to make           0.6      255.00
                                    sure that all applicable deadlines are docketed; work on Everman
                                    declaration.
12/16/2020 Hunstad,          315    Revise the Everman Declaration in accordance with changes                  0.4      126.00
           Lauren G.                requested by Mr. Everman; resend Mr. Everman the declaration for
                                    signature.
12/23/2020 Killen, Craig N   425    Work on Defendants' Reply to Plaintiff's Response to Summary               9.5    4,037.50
                                    Judgement Motion.
12/24/2020 Killen, Craig N   425    Continue working on Defendants' Reply to Response to Motion;               5.3    2,252.50
                                    review and revise same; attend to filing reply.
12/29/2020 Hunstad,          315    Confer with Attorney Killen regarding the opposing counsel's intent        0.4      126.00
           Lauren G.                to file a motion for permission to file a surreply.
12/29/2020 Hunstad,          315    Phone conference with the opposing counsel and Attorney Killen             0.5      157.50
           Lauren G.                regarding the opposing counsel's intent to move the court for
                                    permission to file a surreply; confer with Attorney Killen regarding
                                    strategy for a response.


                                                              Page 27
                                                                                       SCHEDULE 1 TO EXHIBIT E
                     Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 31 of 35
   Date     Timekeeper       Rate                                  Narrative                                     Hours     Fees
12/29/2020 Hunstad,          315    Review case law pertaining to proper contents for a reply brief and              1.5      472.50
           Lauren G.                standard for a motion to strike; prepare arguments in response to
                                    plaintiff's contention the Everman declaration was improper.

12/29/2020 Killen, Craig N   425    Meet and confer call with opposing counsel regarding surreply.                   0.3      127.50
  1/4/2021 Hunstad,          345    Evaluate order issued by the court regarding the summary judgment                0.4      138.00
           Lauren G.                motion and plaintiff's motion to strike a portion of the reply brief.

  1/4/2021 Hunstad,          345    Evaluate the motion and memorandum filed by the Plaintiff; confer                1.4      483.00
           Lauren G.                with Attorney Killen regarding same.
  1/4/2021 Hunstad,          345    Research case law and patent law rules regarding duty of candor of               1.3      448.50
           Lauren G.                patent prosecution attorneys.
  1/4/2021 Killen, Craig N   425    Review and initial analysis of Motion to Strike filed by Plaintiff; confer       0.8      340.00
                                    with Attorney Hunstad.
  1/5/2021 Hunstad,          345    Phone conference with Attorney Killen regarding the court's order                0.4      138.00
           Lauren G.                and next steps for preparing a response.
  1/5/2021 Hunstad,          345    Research issues raised in Plaintiff's motion to strike in preparation for        1.3      448.50
           Lauren G.                preparing a response brief.
  1/5/2021 Killen, Craig N   425    Review and analysis of Safety Solutions asset purchase agreement as              3.5    1,487.50
                                    relevant to this case; report to client regarding hearing; work on
                                    deposition scheduling; produce asset purchase agreement to the
                                    other side.
  1/6/2021 Hunstad,          345    Evaluate email from the opposing counsel regarding upcoming                      0.3      103.50
           Lauren G.                deadlines in the case; respond to opposing counsel regarding the
                                    settlement conference required after the filing of a summary
                                    judgment motion.
  1/6/2021 Hunstad,          345    Further research attorney client privilege case law as it pertains to            3.6    1,242.00
           Lauren G.                the Everman declaration; prepare a memo regarding same.

  1/6/2021 Killen, Craig N   425    Work on coordinating settlement conference.                                      0.3      127.50


                                                               Page 28
                                                                                       SCHEDULE 1 TO EXHIBIT E
                     Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 32 of 35
  Date     Timekeeper       Rate                                   Narrative                                    Hours     Fees
 1/7/2021 Killen, Craig N   425    Attend mandated settlement conference with opposing counsel;                     1.2      510.00
                                   prepare and file certificate of same; prepare and send response to
                                   opposing counsel regarding damages issues and the need for
                                   discovery in relation to same.
1/11/2021 Hunstad,          345    Begin preparing a response to Plaintiff's motion to strike Mr.                   1.5      517.50
          Lauren G.                Everman's declaration.
1/12/2021 Hunstad,          345    Further draft, revise, and edit the response to Plaintiff's motion to            4.6    1,587.00
          Lauren G.                strike Mr. Everman's declaration.
1/13/2021 Killen, Craig N   425    Work on response to motion to strike.                                            1.2      510.00
1/14/2021 Killen, Craig N   425    Continue working on response to motion to strike; review and revise              5.0    2,125.00
                                   same; attend to filing response.
1/20/2021 Hunstad,          345    Evaluate the case management plan's requirements for a pre trial                 2.1      724.50
          Lauren G.                brief; locate and review similar trial briefs in preparation for drafting.

1/20/2021 Killen, Craig N   425    Communications with opposing counsel regarding pretrial matters.                 0.3      127.50

1/21/2021 Hunstad,          345    Confer with Attorney Killen regarding next steps in trial preparation.           0.5      172.50
          Lauren G.
1/21/2021 Hunstad,          345    Confer with Paralegal Kulman regarding preparing an exhibit list for             0.4      138.00
          Lauren G.                trial.
1/21/2021 Hunstad,          345    Locate and review example motions in limine; evaluate options for                1.7      586.50
          Lauren G.                moving to exclude the plaintiff's damages evidence.

1/21/2021 Hunstad,          345    Review Plaintiff's reply brief regarding the motion to strike Mr.                0.4      138.00
          Lauren G.                Everman's declaration.
1/21/2021 Killen, Craig N   425    Review of reply to response to motion filed by Plaintiff; work on                1.0      425.00
                                   pretrial matters.
1/22/2021 Hunstad,          345    Review Plaintiff's discovery requests to Simpson for questions                   0.7      241.50
          Lauren G.                regarding sales and profits for the Hybrid device.


                                                              Page 29
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 33 of 35
  Date     Timekeeper       Rate                                Narrative                                Hours     Fees
1/22/2021 Killen, Craig N   425    Work on pretrial matters; consider damages issues and discuss same        1.8      765.00
                                   with Chuck Davies by telephone.
1/25/2021 Killen, Craig N   425    Work on claim construction (Markman) brief.                               2.0      850.00
1/26/2021 Killen, Craig N   425    Continue working on Markman brief.                                        3.5    1,487.50
1/27/2021 Hunstad,          345    Revise and edit Defendants' brief regarding claim construction.           1.0      345.00
          Lauren G.
1/28/2021 Hunstad,          345    Evaluate the claim construction memorandum filed by the Plaintiff's       0.6      207.00
          Lauren G.                counsel.
1/28/2021 Killen, Craig N   425    Work on preparation for summary judgment hearing and potential            8.0    3,400.00
                                   trial.
1/29/2021 Killen, Craig N   425    Work on preparation for summary judgment hearing and potential            2.5    1,062.50
                                   trial.
 2/1/2021 Killen, Craig N   425    Work on preparation for summary judgment hearing and potential            4.5    1,912.50
                                   trial.
 2/1/2021 Kullman,          235    Evaluate and analysis of matter to ascertain all sworn testimonies        1.0      235.00
          Roberta A.               and exhibits thereto in preparation of anticipation of trial.

 2/2/2021 Hunstad,          345    Confer with Attorney Killen regarding additional documents to be          0.5      172.50
          Lauren G.                produced.
 2/2/2021 Hunstad,          345    Evaluate arguments in Plaintiff's brief in response to Defendants'        2.8      966.00
          Lauren G.                Motion for Summary Judgment regarding the applicability of the
                                   Discovery Rule to claims for unjust enrichment; research relevant
                                   cases and evaluate those cited in Plaintiff's brief; prepare a memo
                                   with analysis regarding same.

 2/2/2021 Killen, Craig N   425    Work on preparation of summary judgment hearing and potential             5.8    2,465.00
                                   trial.
 2/3/2021 Hunstad,          345    Confer with Attorney Killen regarding preparation for the Summary         0.4      138.00
          Lauren G.                Judgment Hearing.



                                                             Page 30
                                                                                      SCHEDULE 1 TO EXHIBIT E
                    Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 34 of 35
 Date     Timekeeper       Rate                               Narrative                                   Hours     Fees
2/3/2021 Hunstad,          345    Review case law concerning co-inventorship as a question of law.            0.8      276.00
         Lauren G.
2/3/2021 Killen, Craig N   425    Work on preparation for summary judgment hearing and potential              7.2     3,060.00
                                  trial.
2/4/2021 Hunstad,          345    Conference with client and Attorney Killen before the Summary               2.5      862.50
         Lauren G.                Judgment Hearing; attend Summary Judgment Hearing.

2/4/2021 Killen, Craig N   425    Continue to prepare for hearing on summary judgment motion;                 6.3     2,677.50
                                  attend hearing and argue on behalf of the defendants; report to
                                  client.
2/4/2021 Kullman,          235    Formulate and prepare initial trial exhibit chart pursuant to Judge's       2.5      587.50
         Roberta A.               requirements and local rules and containing over seventy (70)
                                  possible exhibits to exchange with opposing counsel prior to trial.


2/5/2021 Hunstad,          345    Evaluate order from the court granting Defendants' Motion for               1.3      448.50
         Lauren G.                Summary judgment; evaluate requirements for requesting costs and
                                  attorneys' fees.
2/5/2021 Killen, Craig N   425    Review and analysis of the court's order granting summary judgment;         1.5      637.50
                                  report to client; follow-up communications with client; consider
                                  potential post-judgment motions.

                                  Total                                                                     798.5   292,340.00




                                                            Page 31
                                                                                     SCHEDULE 1 TO EXHIBIT E
                   Case 5:18-cv-00123-KDB-DCK Document 108-6 Filed 02/24/21 Page 35 of 35
